United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
SUPPORT ACTIVITY, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1101
Issued: September 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from a November 30, 2006 merit
decision of the Office of Workers’ Compensation Programs denying his emotional condition
claim and a February 28, 2007 nonmerit decision denying reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained an emotional
condition in the performance of duty; and (2) whether the Office properly refused to reopen
appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 15, 2006 appellant, a 54-year-old recreation aid, filed an occupational disease
claim alleging that on August 6, 2005 he first realized his stress was employment related. He

attributed his condition to intimidation and physical threats by his supervisor and remarks by
coworkers.
On July 27, 2007 the Office informed appellant that the evidence was insufficient to
support his claim. Appellant was advised as to the type of medical and factual information
required to support his claim.
Appellant submitted an August 6, 2005 grievance claim for an incident occurring on
August 5, 2005. The August 6, 2005 grievance alleged that on August 5, 2005 Erine Banks,
appellant’s supervisor, threatened him. He noted that he was a diabetic and that he felt his sugar
level dropping when he returned from picking up chicken dinners for the employee appreciation.
At this point, and prior to returning to the employing establishment, appellant stated that he
stopped to eat a portion of a chicken dinner to bring up his sugar level. He stated that he
informed a coworker about his blood sugar level when Mr. Banks began to question him about
the delivery of the dinners. Appellant informed Mr. Banks of his low blood sugar and asked if
someone else could deliver the remaining chicken dinners as he needed to rest. Mr. Banks
refused appellant’s request and directed him to deliver the remaining meals. At this point,
Mr. Banks allegedly threatened appellant by stating that if appellant had something to say, they
could take it outside and appellant would lose. Robert Mayfield and Bob Klein certified that
they witnessed the incident with Mr. Banks and appellant on August 5, 2005 as described by
appellant.
Appellant alleged that on March 30, 2006 Mr. Banks informed him that he was issuing
two counseling letters for two incidents reported by Mary Castillion, a coworker. The first
incident involved money Ms. Castillion received while covering for appellant during his lunch
break. Mr. Banks informed appellant that the cash register receipt did not include a $2.00 guest
fee Ms. Castillion received. Appellant noted that Ms. Castillion informed him of the two cash
sales she received while covering for him. However, appellant argued that it was
Ms. Castillion’s responsibility to log in the cash sales and that she should have been counseled.
The second incident occurred when Ms. Castillion reported that she arrived at work on
March 27, 2006 and noted appellant talking to another individual in the parking lot. She related
that there were people who appeared to be in need of assistance at the front of the fitness center.
Appellant contended that Ms. Castillion could have called to him and told him that there were
customers requiring his assistance instead of telling Mr. Banks. He noted that he was on his
15-minute break during the period that Ms. Castillion stated that he was outside.
On June 5, 2006 Dr. Janice S. Glenn, a Board-certified family practitioner, indicated that
she had treated appellant since 1993 and that since 1999 he had been insulin dependent. She
related that appellant is “prone to episodes of dangerously low blood sugar” and that he needed
to be able to eat when he feels his blood sugar level has dropped. Dr. Glenn noted that appellant
developed restless leg syndrome and sleep apnea when his work hours changed to 5:00 a.m. to
1:30 p.m. She opined that this change in appellant’s working hours “caused severe problems
with his diabetes control” and contributed to his stress level, which was already high due to an
ongoing pattern of harassment over the years as reported by appellant.
The employing establishment submitted statements by appellant’s first and second line
supervisor responding to his allegations. In an August 14, 2006 statement, Pam Menesses,

2

community activities manager, stated that she was Mr. Banks’ immediate supervisor. She was
unaware of any incident or situation in which appellant had been the victim of any job-related
stress. Ms. Menesses stated that she contacted the union president, Malcolm Skeins, who
informed her that appellant may have filed a grievance but he did not remember. She related that
appellant’s hours were changed after reviewing medical evidence that he submitted in support of
his compensation claim.
On August 14, 2006 Mr. Banks responded to appellant’s allegations. He denied that he
threatened appellant on August 5, 2005 and that he never received a copy of the report or
grievance filed by appellant. Mr. Bank also denied appellant’s allegations that coworkers were
spying on him. He stated that coworkers expressed their concerns as to why appellant had a
negative attitude about the job and was not acting as a team player. With respect to appellant’s
allegation of using “many hours of sick and annual leave to seek medical attention,” Mr. Banks
noted that appellant was assigned the early shift and could have easily scheduled medical
appointments after his shift ended. Mr. Banks stated that he was attending a meeting and that
upon returning he learned that appellant was not feeling well. He stated that he then drove
appellant home in a government vehicle.
In response to the questions from the Office, appellant detailed various incidents he
believed contributed to his stress. Appellant repeated the August 5, 2005 incident described in
his grievance and noted Mr. Mayfield and Mr. Klein as witnesses. On February 8, 2006
D. Scott, a coworker, told appellant that they were watching him. After hearing this, appellant
noticed coworkers looking at him, then turn away when they saw him looking back. He reported
seeing a note pad on Ms. Castillion’s desk which contained “a listing of dates and times [he]
went to lunch and returned, when [he] went on breaks and returned and other movements.” On
May 4, 2005 appellant described an incident involving Ms. Castillion looking down at him while
he was sweeping the gym weight area. He stated that he became paranoid as a result of
employees observing me. Appellant related that on March 2, 2006 at about 10:30 a.m. he
developed a migraine headache and he then called Mr. Banks to request leave. At 11:00 a.m.,
Mr. Banks arrived and allegedly told the chief steward, who had mentioned that appellant looked
unwell, that he was in charge. Appellant stated that he went out to his car and fell asleep. At
12:15 p.m. Mr. Banks found him and informed appellant that he would be driven home. The
March 30, 2006 counseling session with Mr. Banks involved the two incidents reported by
Ms. Castillion. On July 27, 2006 appellant stated that he was rated “A” on his performance
evaluation by Mr. Banks, who then presented appellant with two more counseling documents
immediately following his performance appraisal and ignored his right to have a union
representative present. One of the incidents for which appellant was counseled involved sleeping
at the front counter. He noted that he was being treated for sleep apnea and had presented
medical documentation showing that he developed this condition due to stress at his workplace.
Appellant alleged that he was subjected to emotional duress and physical threats. He alleged that
he was unable to perform the duties of the position to which he was assigned as he had lifting
restrictions limited to 15 pounds. Appellant noted that the position required he be able to
perform cardiopulmonary resuscitation (CPR), which he was not qualified to perform.
In a September 1, 2006 counseling documentation form, Mr. Banks counseled appellant
for calling one hour past the start of his work shift to abuse that he would not be at work.

3

By decision dated November 30, 2006, the Office denied appellant’s emotional condition
claim.
In a letter dated January 30, 2007, appellant requested reconsideration and stated that he
was enclosing statements dated December 21, 2006 by two coworkers and an appeal request
form in support of his request. No attachments were submitted with appellant’s request.
On February 28, 2007 the Office denied appellant’s request for reconsideration.1 The
Office found that while appellant’s letter referenced attachments to his letter, a review of the
record disclosed no attachments were submitted with his letter.
LEGAL PRECEDENT -- ISSUE 1
To establish his claim that he sustained an emotional condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.5 When an employee experiences
emotional stress in carrying out his employment duties and the medical evidence establishes that
the disability resulted from an emotional reaction to such situation, the disability is generally
regarded as due to an injury arising out of and in the course of employment. This is true when
the employee’s disability results from an emotional reaction to a special assignment or other
requirement imposed by the employing establishment or by the nature of the work.6 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a

1

The Board notes that appellant has submitted new evidence with his appeal to the Board. However, the Board
may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c); Donald R. Gervasi, 57 ECAB ___ (Docket
No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Lillian Cutler, supra note 3.

4

reduction-in-force or his frustration from not being permitted to work in a particular environment
or to hold a particular position.7
In emotional condition claims, when working conditions are alleged as factors in causing
a condition or disability, the Office, as part of its adjudicatory function, must make findings of
fact regarding which working conditions are deemed compensable factors of employment and
are to be considered by a physician when providing an opinion on causal relationship and which
working conditions are not deemed factors of employment and may not be considered. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor. When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, the Office
must base its decision on an analysis of the medical evidence.8
As a general rule, an employee’s emotional reaction to administrative or personnel
actions taken by the employing establishment is not covered because such matters pertain to
procedures and requirements of the employer and are not directly related to the work required of
the employee.9 An administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.10
An employee’s frustration from not being permitted to work in a particular environment or to
hold a particular position is not compensable.11 Similarly, an employee’s dissatisfaction with
perceived poor management is not compensable under the Act.12
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his allegations with probative and reliable evidence.13
ANALYSIS -- ISSUE 1
Appellant alleged that he was subjected daily to emotional duress and physical threats.
Specifically, he alleged that Mr. Banks threatened and harassed him on various dates. Appellant

7

Kim Nguyen, 53 ECAB 127 (2001).

8

Dennis J. Balogh, 52 ECAB 232 (2001).

9

Felix Flecha, 52 ECAB 268 (2001).

10

See supra note 7.

11

Barbara J. Latham, 53 ECAB 316 (2002).

12

Id.

13

James E. Norris, 52 ECAB 93 (2000).

5

also alleged that Mr. Banks improperly counseled him and that he was being observed by
coworkers who kept track of his comings and goings.
Appellant contended that he was unable to perform the duties of his position as he was
not qualified in CPR and was unable to lift more than 15 pounds. The Board has held that being
required to work beyond one’s physical limitations could constitute a compensable employment
factor if such activity is substantiated by the record.14 However, there is insufficient evidence to
establish that the employing establishment required appellant to perform work that exceeded his
medical restrictions or that he was required to perform CPR. Appellant did not demonstrate that
his supervisor required him to work beyond his restrictions by requiring him to lift more than
15 pounds. The evidence establishes that he was required to help customers at the fitness center,
get chicken dinners for employee appreciation and sweep the floor. Appellant did not provide
evidence showing that he was required to work outside his restrictions. Therefore, this allegation
is not found to be a compensable employment factor.
Appellant has not established that the employing establishment acted unreasonably with
regard to administrative matters. He alleged that he was improperly monitored by coworkers and
issued unreasonable counseling actions. Appellant submitted no evidence showing that these
administrative functions were abusive or unreasonable.
He alleged that Mr. Banks
inappropriately counseled him following his performance appraisal in 2004. However, as noted
the Board has held that discussions of job performance and counseling do not fall under the
coverage of the Act absent a showing of error or abuse. There is no evidence that appellant’s
supervisor abused his discretion or was unreasonable in either monitoring appellant on
October 2, 2004 or discussing his performance of October 2, 2004 with appellant. He has failed
to establish compensable work factors with respect to these allegations.
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of his regular duties, these could constitute a compensable employment
factor.15 However, for harassment and discrimination to give rise to a compensable disability
under the Act, there must be evidence that harassment or discrimination did in fact occur. To
establish entitlement to benefits, a claimant must establish a factual basis for the claim by
supporting allegations with probative and reliable evidence.16 Mere perceptions of harassment or
discrimination are not compensable under the Act.17
Appellant alleged that coworkers were watching him. He reported that, on February 8,
2006, D. Scott, a coworker, told him that they were watching him. On May 4, 2005 appellant
observed Ms. Castillion looking down at him while he was sweeping the gym weight area. He
14

D.L., 58 ECAB ___ (Docket No. 06-2018, issued December 12, 2006).

15

See Charles D. Edwards, 55 ECAB 258 (2004).

16

See V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007); C.S., 58 ECAB ___ (Docket No. 061583, issued November 6, 2006); Barbara J. Nicholson, 45 ECAB 803 (1994).
17

L.S., 58 ECAB ___ (Docket No. 06-1808, issued December 29, 2006); Donna J. DiBernardo, 47 ECAB
700 (1996).

6

alleged that he became paranoid as a result of unidentified individuals observing him.
Appellant’s allegations alone are insufficient to establish a factual basis for his claim.18 He has
submitted no evidence, such as witness statements, to corroborate his claims. General
allegations that he was being watched by coworkers are insufficient to establish that harassment
did, in fact, occur. Thus, the Board finds that appellant has not established a compensable
employment factor under the Act with respect to these above-described allegations.
Appellant also alleged that he was threatened and harassed by Mr. Banks. On August 5,
2004 Mr. Banks allegedly threatened him after picking up chicken dinners for an employee
appreciation. Appellant informed Mr. Banks of his low blood sugar level and requested that
someone else complete the delivery of the chicken dinners. Mr. Banks refused the request and
ordered appellant to complete the delivery of the dinners. It was at this point that Mr. Banks
allegedly threatened appellant. Appellant also alleged harassment on March 2, 2006. He alleged
that around 10:30 a.m. on that date he developed a migraine headache and called Mr. Banks to
request leave. As appellant had no response from Mr. Banks, he stated that he went out to his car
and fell asleep. Mr. Banks found him at 12:15 p.m. and informed him that he would be taken
home in a government vehicle.
As to the August 5, 2005 incident, the employing establishment submitted statements
dated August 14, 2006 by Ms. Menesses and Mr. Banks, denying appellant’s allegation that
Mr. Banks threatened Ms. Menesses related that she was unaware “of any incident or situation
in which [appellant] has been the victim of any job[-]related stress.” Mr. Banks denied that he
threatened appellant on August 5, 2005. As to the March 2, 2006 incident, he stated that he was
attending a meeting and he learned that appellant was not feeling well. Mr. Banks stated that he
drove appellant home in a government vehicle. The evidence of record does not establish
appellant’s allegations as factual. The employment incidents alleged as the cause of his
emotional condition were not supported by probative and reliable evidence, such as witness
statements. Appellant submitted evidence of an August 5, 2005 grievance detailing the
August 5, 2005 incident with Mr. Banks. On the second page of the form there were witness
signatures of Mr. Mayfield and Mr. Klein. Above the signatures, was a statement that both
Mr. Mayfield and Mr. Klein witnessed the incident with Mr. Banks and appellant on August 5,
2005 as described by appellant. However, they provided no independent statement explaining
what happened. To establish that an incident occurred as alleged, the evidence must be
sufficiently specific as to person, time and place.19 The evidence from the claim form is not
sufficient to establish that appellant was harassed or verbally abused by his supervisor. With
respect to the other March 2, 2006 incident, he submitted no witness statements. There is
insufficient evidence to establish his allegations as factual and they are not compensable
employment factors.
Appellant alleged that on March 30, 2006, his supervisor improperly issued two
counseling letters involving the incidents described by Ms. Castillion. The first incident
involved Ms. Castillion covering for appellant during his lunch hour. Mr. Banks admonished
appellant for failing to include a cash register receipt for $2.00 that Ms. Castillion received while
18

Charles E. McAndrews, 55 ECAB 711 (2004).

19

See Mildred D. Thomas, 42 ECAB 888 (1991); David W. Shirey, 42 ECAB 783 (1991).

7

covering for him. On March 27, 2006 Ms. Castillion arrived and noticed appellant talking with
another individual in the parking lot. She reported that she provided assistance to people waiting
at the front of the fitness center. Appellant stated that Ms. Castillion should have told him that
there were customers requiring his assistance instead of telling Mr. Banks. On July 26, 2006 he
alleged that Mr. Banks improperly issued two more counseling letters following his performance
evaluation. Appellant contended that Mr. Banks should have told him of the problem on July 11,
2006, when the incidents occurred, instead of waiting until his performance evaluation. One
counseling letter involved his sleeping at the front counter and he informed management that he
was being treated for sleep apnea. These allegations relate to administrative or personnel
matters, not to the employee’s regular or specially-assigned work duties and does not fall within
the coverage of the Act.20 Although the handling of disciplinary actions and evaluations are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.21 An administrative or personnel matter will not be considered to be an
employment factor unless the evidence discloses error or abuse on the part of the employing
establishment or that it acted unreasonably. The evidence in this case is insufficient to establish
that Mr. Banks erred or acted abusively in these matters. Although appellant alleged stress with
respect to Mr. Banks issuing the counseling letters, he has not provided evidence to substantiate
that any actions taken by Mr. Banks were in error, abusive or unreasonable in nature. He has not
established a compensable factor pertaining to the issuance of disciplinary actions.
Appellant failed to establish that his emotional condition was causally related to a
compensable factor of employment. Therefore, the Office properly denied his claim.22
LEGAL PRECEDENT -- ISSUE 2
The Act23 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.24 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.25
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
20

Robert Breeden, 57 ECAB ___ (Docket No. 06-734, issued June 16, 2006).

21

V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007).

22

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006); see
Barbara J. Latham supra note 11; Garry M. Carlo, 47 ECAB 299 (1996).
23

5 U.S.C. §§ 8101 et seq.

24

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

25

20 C.F.R. § 10.605.

8

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.26
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.27 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.28
ANALYSIS -- ISSUE 2
Appellant’s January 30, 2006 request for reconsideration was not accompanied by any
new evidence and it did not argue that the Office erroneously applied or interpreted a specific
point of law. The Office noted that while appellant referenced six enclosures to his letter
requesting reconsideration, a review of the record failed to find the referenced enclosures.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his January 30, 2007 request for reconsideration.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty. The Board further finds that the
Office properly denied appellant’s request for further review of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).

26

Id. at § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

27

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

28

Id. at § 10.608(b). See Candace A. Karkoff, 56 ECAB ___ (Docket No. 05-677, issued July 13, 2005).

9

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 28, 2007 and November 30, 2006 are affirmed.
Issued: September 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

